Citation Nr: 9904731	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-29 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a dental condition.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
February 1968.  

The veteran in this case contends that, shortly before his 
discharge from service, he was advised that it was necessary 
to extract several of his teeth in order to treat the 
consequences of a pre-service jaw fracture.  These 
extractions were subsequently accomplished, and the veteran 
asserts that the replacement plate he was provided was never 
satisfactory.  In view of that, he seeks to have the 
Department of Veterans Affairs (VA) provide current dental 
treatment, the need for which, he believes, can be traced to 
that initial in-service treatment. 


REMAND

In reviewing the claims file, the Board observes that, in the 
June 1998 VA Form 646 (Statement of Accredited Representation 
in Appealed Case), there is reference made to a hearing 
conducted on April 14, 1996, at the regional office (RO) 
concerning this appeal.  Similarly, reference was made to 
that hearing when the veteran testified before the 
undersigned Member of the Board at a Travel Board hearing in 
August 1998.  At this time, the claims file does not contain 
any transcript of an April 1996 hearing, and it is observed 
that no mention of that hearing was made in the September 
1997 statement of the case addressing this appeal.  Since any 
testimony given in support of this claim is of obvious 
relevance to the Board's consideration of the appeal, it will 
be necessary to return the case to the RO to attempt to 
associate the transcript of that testimony with the claims 
file, and to have the RO give specific attention to it when 
considering this claim.  

In addition to the foregoing, the Board notes that there is 
some confusion as to the specific rating action which is the 
subject of this appeal.  In this regard, it is observed that, 
in November 1989, the veteran submitted an application for 
benefits based on the extraction of a number of teeth during 
service, the plate for which, "has never been right."  In a 
June 1990 rating action, service connection was denied for 
disabilities relating to teeth numbers 3, 18, 20, 21, 22, 23, 
24, 26, and 31.  The veteran was evidently advised of this 
decision in a letter addressed to him in November 1990.  In 
December 1990, the RO received a letter from the veteran in 
which he stated that he felt "the decision reached in my 
case . . . to do with my teeth is not just."  He went on to 
explain the circumstance in service when his teeth were 
pulled, and his belief that his current dental problems arose 
from those extractions.  This letter was not apparently 
construed as a notice of disagreement with the June 1990 
decision, but, in April 1991, another rating action was 
prepared.  In this decision, service connection was denied 
for a broken jaw with resulting tooth loss.  The veteran was 
informed of this decision later that month and, in October 
1991, the veteran submitted another statement to the RO.  In 
this statement, he again attributed his current dental 
problems to the dental treatment he had in service.  Later 
that month, the RO wrote to the veteran and advised that he 
had previously been informed, in April 1991, that service 
connection for a broken jaw with resulting tooth loss was 
denied, and that he had one year to appeal that decision.  

Thereafter, it does not appear that any further action was 
taken by either the veteran or the RO with respect to any 
dental claim until October 1996, when the veteran again wrote 
to the RO.  In this letter, he requested that his claim for 
periodontal problems "due to extraction of lower teeth while 
in service" be reopened.  In April 1997, the RO denied 
compensation for a dental condition, and a statement received 
from the veteran's representative in August 1997 was 
construed as a notice of disagreement.  In September 1997, a 
statement of the case was sent to the veteran, which 
identified the issue on appeal as entitlement to compensation 
for a dental condition, and indicated the decision being 
appealed was made on April 14, 1996.  (Presumably, 1997 was 
intended.)  A substantive appeal was subsequently received in 
September 1997. 

It appears, from the foregoing, that the claim the veteran 
intended to make in his October 1996 letter, was the same one 
made he has been making since 1989.  It also appears that 
this issue was decided on two previous occasions, once in 
June 1990, and again in April 1991.  If that is the case, the 
current issue on appeal should be whether new and material 
evidence has been submitted to reopen those previously denied 
claims.  On the other hand, it could be that the December 
1990 letter from the veteran, received shortly after he was 
notified of the first dental rating, has been construed as a 
notice of disagreement, or that his October 1991 letter was a 
notice of disagreement with either the June 1990 or the April 
1991 decision.  In either event, one could then argue that 
the statement of the case issued in 1997 was to address one 
or the other of these disagreements, and that an appeal was 
perfected in this regard when a substantive appeal was 
received later that month.  The statement of the case itself, 
however, reflects that it is the April 1997 rating action 
which was considered to be appealed.  In view of this 
procedural uncertainty, the RO should clarify the rating 
action it believes to have been appealed, in addition to 
attempting to secure any April 1996 hearing transcript.  

Although additional delay is regretted, under the 
circumstances described above, this case is remanded to the 
RO for the following:  

1.  The RO should clarify, for the record, the 
rating action it considers to have been appealed by 
the veteran in this case; i.e., the June 1990 
decision, the April 1991 decision, or the April 
1997 decision.   

2.  Next, the RO should attempt to obtain and 
associate with the claims file the transcript of 
any hearing at which the veteran testified at the 
RO in April 1996, or thereabouts.  All actions 
taken to accomplish this task should be documented 
in writing for inclusion with the claims file.  

3.  Thereafter, the RO should review the evidence 
of record, and prepare a rating action that 
reflects its decision with respect to the issue 
determined to be on appeal.  If that decision is 
adverse to the veteran, he and his representative 
should be provided a supplemental statement of the 
case that summarizes the pertinent evidence in this 
case, provides citation to pertinent laws and 
regulations, discusses how such laws and 
regulations affected the decision, and provides a 
summary of the reasons for the decision.  After 
providing a reasonable opportunity for the veteran 
and his representative to respond, the case should 
be returned to the Board for further appellate 
review.  

By this Remand the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this Remand is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 5 -


